289 U.S. 712
53 S. Ct. 718
77 L. Ed. 1466
STATE OF NEW JERSEY, Complainant,v.CITY OF NEW YORK, Defendant.
No. 13, Original.
Supreme Court of the United States
May 29, 1933

Duane E. Minard, of Newark, N.J., and Wm. A. Stevens, of Red Bank, N.J., for the State of New Jersey.
Arthur J. W. Hilly and E. S. Benedict, both of New York City, for City of New York.
PER CURIAM.


1
S. 585, 52 S. Ct. 120, 76 L. Ed. 506) and praying an order that defendant show cause why it should not be adjudged in contempt. On the same day defendant filed an application asserting its inability to comply with the decree within the time limited, and praying that the time for the taking effect of the injunction be extended from June 1, 1933, to April 1, 1934. It is ordered:


2
These applications will be heard November 6, 1933.


3
Edward K. Campbell is appointed special master, empowered to issue subpoenas for witnesses and to take the evidence that may be offered by the respective parties, and also such as he may deem necessary, to show: (1) What shall have been done by defendant, up to September 15, 1933, and the time reasonably required to enable it to comply with the decree; (2) the amounts that shall have been expended, subsequent to June 1, 1933, by New Jersey and its political subdivisions to prevent or lessen the defilement or pollution of the waters, shores, or beaches within that state and the damages respectively sustained by them as a result of defendant's failure to comply with the decree.


4
The evidence shall be taken at such times and places as the master, by notice to counsel, shall fix. And he is directed to report to the court, not later than October 20, 1933, the evidence so taken together with his findings of fact thereon. His findings will be subject to consideration, revision, or approval by the court. When the report of the special master is filed, the clerk of the court shall cause the same to be printed, and the court, without the filing of exceptions, will hear the parties thereon.


5
The special master shall be allowed his actual expenses and a reasonable compensation for his services to be fixed hereafter by the court. The allowances to him, the compensation paid to his stenographic and clerical assistants, and the cost of printing his report shall be charged against and be borne by the parties in such proportion as the court hereafter may direct.


6
If the appointment herein made of a special master is not accepted, or if the place becomes vacant during the recess of the court, the Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the court herein.